DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0063243) in view of  Fukutome (US 2008/0284720).

As to claim 1, Kim discloses a liquid crystal display device (Fig. 1, (100)) comprising: a backlight (Fig. 15, (300); a liquid crystal layer that is arranged on the backlight (Fig. 15, (250) and [0117], and includes liquid crystal that is driven in response to a voltage applied thereto [0022]; a light detection unit (Fig. 1, (4) and Fig. 15, (Tph) and [21, 115] that is arranged between the backlight and the liquid crystal layer (see Fig 1, light detection unit (4), between backlight (20) and liquid crystal layer [117]; and see Fig. 15, light detection unit (Tph) between backlight (300) and liquid crystal layer 250) and a control unit that controls a timing of turning on the backlight (Fig. 4, (400) and [85, 86](here, timing of turning on the backlight is being controlled).

Analogous art Fukutome discloses that after the backlight is turned off and the driving of liquid crystal is started ([0089, 0103](the backlight can be made to turn on after the response of all pixels that form one screen is completed, which means the backlight is turned off when the driving of the liquid crystal is started), the control unit turns on the backlight when intensity of light detected by the light detection unit (Fig. 1B, light sensor 124, and [65, 106]) enters a steady state (Fig. 4 (luminance at threshold state, or 95%-100%, in region (402) is considered an mostly flat, or  steady state), [94, 97].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to control the switching of the backlight, as taught by Fukutome, in the device of Kim, to obtain optimal impulse driving so the video performance can be maintained at a high level constantly [102].

As to claim 2, Kim, as anticipated by Fukutome, discloses in Fig. 1, light detection unit (4) and in Fig. 15, light detection unit (Tph), below a liquid crystal portion (Fig. 15, (250) (liquid crystal cell Clc, as in Fig. 11, and [117]. However, Kim, as anticipated by Fukutome, does not specifically disclose the drive-unit portions of the liquid crystal are sequentially started to be driven in a predetermined manner, and one of the drive-unit portions that includes the liquid crystal portion positioned right above the light detection portion is started to be driven last in the liquid crystal layer. Examiner takes Official Notice since it would have been obvious to one of ordinary skill in the art at the time of filing to drive the last pixel, or liquid crystal portion, or 

As to claim 3, Kim, as anticipated by Fukutome, discloses in Fig. 1, light detection unit (4) and in Fig. 15, light detection unit (Tph), below a liquid crystal portion (Fig. 15, (250) (liquid crystal cell Clc, as in Fig. 11, and [117]. However, Kim, as anticipated by Fukutome, does not specifically disclose a voltage is applied to the liquid crystal portion positioned right above the light detection unit, the voltage being a voltage that maximizes time that it takes from the start of driving till the completion of the driving. Examiner takes Official Notice since it would have been obvious to one of ordinary skill in the art at the time of filing to drive, or apply a voltage to, the last pixel, or liquid crystal portion, or column, last, or at the last, or maximum time for driving the liquid crystal display from beginning to end, in the device of Kim and Fukutome, because it is well known in the art of liquid crystal display driving to drive pixels, or apply a driving voltage, or liquid crystal portions, sequentially from left to right, and regardless of where the light detection unit is located below the liquid crystal portion, the last pixel, or column in the liquid crystal area, will be driven, or applied a driving voltage, last by commonly known driving methods. 


Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.	Claims 4-6 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 4, “the light emission unit is arranged between the light detection unit and the backlight, and the reflection unit is arranged above the liquid crystal layer”. The closest prior art of record, Kim et al. (US 2011/0063243), as taught above, fails to anticipate or render the underlined limitations obvious. Claims 5-6 objected as to being dependent of objected claim 4. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO OSORIO/Primary Examiner, Art Unit 2692